DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on 5/2/2019. Claims 1 through 26 are presently pending and are presented for examination. 	

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 8/27/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “133”, as shown in Figure 1, has been used to designate both a 12V battery and exhaust pipes
The drawings are objected to because Figures 1, 12, and 14 are blurry and/or pixelated and difficult to examine.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 9, 10, 19, and 20 are objected to because of the following informalities:  
Regarding claim 9 and analogous claim 19, the final line of the limitation includes a typographical error, "…LTO batter pack…" 
Regarding claim 10 and analogous claim 20, the limitation "…a power level of the range extended…" appears to be a typographical error.  The Examiner is assuming that the Applicant intended --…a power level of the range extender…-- and will be interpreting the claims as such.    
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8-11, 14-16, 18-21, 23, and 25-26 are rejected under 35 U.S.C. 101, because the claimed invention is directed to an abstract idea without significantly more. 

101 Analysis: Step 1
Independent claims 1 and 16 are directed towards a method and a product or article of manufacture, respectively. Therefore, each of the independent claims 1 and 16 and the corresponding dependent claims 2-15 and 17-26 are directed to a statutory category of invention under Step 1.

101 Analysis: Step 2A, Prong 1
Regarding Prong 1 of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Independent claim 1 includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection.  Claim 1 recites:
A method for controlling an electric vehicle, the electric vehicle comprising an electric drive component, a lithium titanate oxide (LTO) battery pack comprising LTO battery cells electrically connected to the electric drive component and a range extender electrically connected to the LTO battery pack and the electric drive component, the method comprising: 
determining a route from a start location to a destination; and 
determining whether a state of charge of the LTO battery pack is sufficient to power the electric vehicle to reach the destination; 
when the state of charge of the LTO battery pack is sufficient to power the electric vehicle to reach the destination, using the LTO battery pack only to power the electric vehicle; or 
when the state of charge of the LTO battery pack is not sufficient to power the electric vehicle to reach the destination, using the range extender to power the electric vehicle.
These limitations, as drafted, are a method that, under broadest reasonable interpretation, covers performance of the limitation as a mental concept.  That is, nothing in the claim elements preclude the steps from practically being performed as a mental process.  For example, “determining a route…” may be interpreted as mentally determining the distance to traverse, “determining whether a state of charge…” may be interpreted as mentally determining that battery is properly charged to reach the destination by estimating what the typical range of the vehicle is when the battery is fully charged, and regarding the two “when…” conditions, a user can mentally decide to switch from the use of the battery pack to the range extender to power the vehicle if there is not enough charge for the calculated route.  Therefore, the claims are directed towards reciting an abstract idea.

101 Analysis: Step 2A, Prong 2
Regarding Prong 2 of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a 
In the present case, the additional elements beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional elements” while the bolded portions continue to represent the “abstract idea”):
A method for controlling an electric vehicle, the electric vehicle comprising an electric drive component, a lithium titanate oxide (LTO) battery pack comprising LTO battery cells electrically connected to the electric drive component and a range extender electrically connected to the LTO battery pack and the electric drive component, the method comprising: 
determining a route from a start location to a destination; and 
determining whether a state of charge of the LTO battery pack is sufficient to power the electric vehicle to reach the destination; 
when the state of charge of the LTO battery pack is sufficient to power the electric vehicle to reach the destination, using the LTO battery pack only to power the electric vehicle; or 
when the state of charge of the LTO battery pack is not sufficient to power the electric vehicle to reach the destination, using the range extender to power the electric vehicle.
For the following reason(s), the examiner submits that the above identified additional elements do not integrate the above-noted abstract idea into a practical application.
Regarding the additional elements of “the electric vehicle,” “an electric drive component,” “a lithium titanate oxide (LTO) battery pack,” and “a range extender” are merely generic components which allow the abstract idea to be applied (MPEP § 2106.05(f)(2)).  The Examiner submits that these 

101 Analysis: Step 2B
Regarding Step 2B in the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “the electric vehicle,” “an electric drive component,” “a lithium titanate oxide (LTO) battery pack,” and “a range extender” amount to nothing more than generic elements in which an abstract idea can be carried out on.  Mere generic elements cannot provide an inventive concept. Hence, the claim is not patent eligible.

Claim 16 recites analogous limitations to that of claim 1, deviating in the utilization of a non-transitory computer-readable medium storing instructions, and is therefore rejected by the same premise.
Dependent claims 2-6, 8-11, 14-15, 18-21, 23 and 25-26 specify limitations that elaborate on the abstract idea of claims 1 and 16, respectively, thus are directed to an abstract idea. The additional limitations do not integrate that claims into a practical application or amount to "significantly more" for similar reasons.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6-12, 14-23, 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (US-20120123623) in view of Kelty et al. (US-20120041626; hereinafter Kelty).
Regarding claim 1, Nguyen teaches a method for controlling an electric vehicle, the electric vehicle comprising an electric drive component, a … battery pack … electrically connected to the electric drive component and a range extender electrically connected to the … battery pack and the electric drive component (see Nguyen, at least [0007] and [0010]), the method comprising: 
…
…
when the state of charge of the … battery pack is sufficient to power the electric vehicle to reach the destination, using the … battery pack only to power the electric vehicle (see at least [0046]-[0048] and [0054] where a battery is used to operate a vehicle and use of a range extender is limited to emergencies or on certain roads); or 
when the state of charge of the … battery pack is not sufficient to power the electric vehicle to reach the destination, using the range extender to power the electric vehicle (see at least [0043], [0026], and [0028]).

However, Nguyen does not explicitly teach the batteries being …lithium titanate oxide (LTO)… or …comprising LTO battery cells…
determining a route from a start location to a destination; and
determining whether a state of charge of the LTO battery pack is sufficient to power the electric vehicle to reach the destination…
Kelty, in the same field of endeavor, teaches the batteries being …lithium titanate oxide (LTO)… and …comprising LTO battery cells (see at least [0024] lines 1-21 which describes different forms of lithium ion batteries, of which lithium titanate oxide is included)…
determining a route from a start location to a destination (see at least [0058]); and
determining whether a state of charge of the LTO battery pack is sufficient to power the electric vehicle to reach the destination (see at least [0041] step 403)…

Regarding claim 6, Nguyen in view of Kelty teach the method of claim 1.  Additionally, Nguyen teaches the range extender is one of an internal combustion engine (ICE) range extender, a fuel-cell range extender, and a microturbine range extender (see at least [0042]).
Regarding claim 7, Nguyen in view of Kelty teach the method of claim 1.  Additionally, Nguyen teaches when the state of charge of the LTO battery pack is sufficient to power the electric vehicle to reach the destination (see at least [0046]-[0048] and [0054]), the method further comprising: recovering, by the electric drive component, braking energy to charge the LTO battery pack (see at least [0025]).
Regarding claim 8, Nguyen in view of Kelty teach the method of claim 1.  Additionally, Nguyen teaches when the state of charge of the LTO battery pack is not sufficient to power the electric vehicle to reach the destination (see at least [0043], [0026], and [0028]), the method further comprising: using the range extender to charge the LTO battery pack (see at least [0055]).
Regarding claim 9, Nguyen in view of Kelty teach the method of claim 8.  Additionally, Nguyen teaches determining whether to use the range extender to power the electric vehicle only (see at least [0041]), charge the LTO battery pack only (see at least [0055]), or power the electric vehicle and charge the LTO batter pack simultaneously based on one or more parameters (see at least [0033] lines 12-17).
Regarding claim 10, Nguyen in view of Kelty teach the method of claim 9.  Additionally, Nguyen teaches the one or more parameters is one or more of: 
a power demand of the electric vehicle (see at least [0040] lines 10-13); 
the state of charge of the LTO battery pack (see at least [0054]); 
a power level of the range extended; 
a history of energy use of the electric vehicle; 
a system efficiency optimization indicator; and 
a driver instruction (see at least [0040] lines 1-10).
Regarding claim 11, Nguyen in view of Kelty teach the method of claim 1.  Additionally, Nguyen teaches when the state of charge of the LTO battery pack is not sufficient to power the electric vehicle to reach the destination (see at least [0043], [0026], and [0028]), the method further comprising: 
…
…
using the LTO battery pack only to power the electric vehicle (see at least [0046]-[0048] and [0054] where a battery is used to operate a vehicle and use of a range extender is limited to emergencies or on certain roads)
	However, Nguyen does not specifically disclose the following:
…determining a current location… 
…determining that the state of charge of the LTO battery pack is sufficient to power the electric vehicle from the current location to the destination; and …
	Kelty, in the same field of endeavor, teaches 
…determining a current location (see at least [0036] and [0058] where a current location is implied by the knowledge of an intended distance to travel and the access to specific route information)… 
…determining that the state of charge of the LTO battery pack is sufficient to power the electric vehicle from the current location to the destination (see at least [0041] step 403); and …

Regarding claim 12, Nguyen in view of Kelty teach the method of claim 11.  Additionally, Nguyen teaches recovering, by the electric drive component, braking energy to charge the LTO battery pack (see at least [0025]).
Regarding claim 14, Nguyen in view of Kelty teach the method of claim 1.  Additionally, Kelty teaches updating a current status of the electric vehicle (see at least [0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electric vehicle of Nguyen and Kelty with a current status as taught by Kelty so that battery conservation may be achieved when needed (see at least [0048]).
Regarding claim 15, Nguyen in view of Kelty teach the method of claim 14.  Additionally, Kelty teaches the current status of the electric vehicle comprising one or more of: 
a configuration information of the electric vehicle; (see at least [0041])
an electric powertrain mapping of the electric vehicle; 
a drive cycle of the electric vehicle; 
a weather information;
 a traffic information;
a road grade information; and26Attorney Docket No. 1007635.117US2 
an electric map (see at least [0049]).

Regarding claim 16, Nguyen in view of Kelty teach the analogous material of that in claim 1 as recited in the instant claim.
Regarding claim 17, Nguyen in view of Kelty teach the analogous material of that in claim 7 as recited in the instant claim.
Regarding claim 18, Nguyen in view of Kelty teach the analogous material of that in claim 8 as recited in the instant claim.
Regarding claim 19, Nguyen in view of Kelty teach the analogous material of that in claim 9 as recited in the instant claim.
Regarding claim 20, Nguyen in view of Kelty teach the analogous material of that in claim 10 as recited in the instant claim.
Regarding claim 21, Nguyen in view of Kelty teach the analogous material of that in claim 11 as recited in the instant claim.
Regarding claim 22, Nguyen in view of Kelty teach the analogous material of that in claim 12 as recited in the instant claim.
Regarding claim 23, Nguyen in view of Kelty teach the analogous material of that in claim 6 as recited in the instant claim.
Regarding claim 25, Nguyen in view of Kelty teach the analogous material of that in claim 14 as recited in the instant claim.
Regarding claim 26, Nguyen in view of Kelty teach the analogous material of that in claim 15 as recited in the instant claim.

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen in view of Kelty as applied to claim 1 above, and further in view of Dr. MuMu Moorthi - NEI Corporation, (“Lithium Titanate Based Batteries for High Rate and High Cycle Life Applications”; hereinafter NEI).
Regarding claim 2, Nguyen in view of Kelty teach the method of claim 1.  However, Nguyen and Kelty do not specifically disclose each of the LTO battery cells comprises Li4Ti5O12.
NEI, in the same field of endeavor, teaches each of the LTO battery cells comprises Li4Ti5O12 (see at least page 5/8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for controlling an electric vehicle as taught by Nguyen and Kelty with the incorporation of a lithium titanate battery for the benefit of having a long cycle life, fast charging rates, and improved safety all of which are ideal characteristics for use in vehicles (see at least page 5/8).
Regarding claim 5, Nguyen in view of Kelty teach the method of claim 1.  However, Nguyen and Kelty do not specifically disclose the LTO battery cells have a recharge efficiency being greater than 98%.
NEI, in the same field of endeavor, teaches the LTO battery cells have a recharge efficiency being greater than 98% (see at least page 5/8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for controlling an electric vehicle as taught by Nguyen and Kelty with a lithium titanate battery having a high recharge efficiency for the benefit of improving the lifetime of a battery.  Assuming the system as disclosed in the instant application will be utilized by operators a fair amount, a battery with a higher efficiency rate will retain its lifetime in addition to providing a consistent level of output for the vehicle to use each time the battery is needed (see at least page 5/8).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen in view of Kelty as applied to claim 1 above, and further in view of Aronov (US-20180175634).
Regarding claim 3, Nguyen in view of Kelty teach the method of claim 1.  However, Nguyen and Kelty do not specifically disclose the LTO battery cells have a charge rate being greater than 25C and a discharge rate being greater than 25C.
Aronov, in the same field of endeavor, teaches the LTO battery cells have a charge rate being greater than 25C and a discharge rate being greater than 25C (see at least [0056]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for controlling an electric vehicle as taught by Nguyen and Kelty with a lithium titanate battery capable of high charge rates as shown in Aronov to allow for the vehicle the resume operation powered by the battery in a shortened period.  The higher the C-rating of a battery, the faster the battery will charge and/or discharge (see at least [0056]).
Regarding claim 4, Nguyen in view of Kelty and further in view of Aronov teach the method of claim 3.  Aronov additionally discloses the LTO battery cells have a charge rate of 30C and a discharge rate of 30C (see at least [0056]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for controlling an electric vehicle as taught by Nguyen and Kelty with a lithium titanate battery capable of high charge rates as shown in Aronov to allow for the vehicle the resume operation powered by the battery in a shortened period.  The higher the C-rating of a battery, the faster the battery will charge and/or discharge (see at least [0056]).

Claims 13 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen in view of Kelty as applied to claim 6 above, and further in view of Ruan et al. (US-20190291595; hereinafter Ruan).
Regarding claim 13, Nguyen in view of Kelty teach the method of claim 6.  However, Nguyen and Kelty do not teach …determining that the range extender is the microturbine range extender; and recovering remaining energy of the microturbine range extender to charge the LTO battery pack.
Ruan, in the same field of endeavor, teaches 
…determining that the range extender is the microturbine range extender (see at least [0004]); and 
recovering remaining energy of the microturbine range extender to charge the LTO battery pack (see at least [0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the range extender of Nguyen and Kelty with a microturbine as taught by Ruan for the benefit of higher efficiency and an overall simplicity when compared to other available range extenders.  Additionally, use of a microturbine to charge a vehicle’s battery is a highly efficient process which takes up very little space, a constraint vehicles are faced with that other uses may not encounter (see at least [0032]).
Regarding claim 24, Nguyen in view of Kelty teach the analogous material of that in claim 13 as recited in the instant claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN REIDY whose telephone number is (571) 272-7660.  The examiner can normally be reached on M-F 7:00 AM- 3:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.P.R./Examiner, Art Unit 3663                                                                                                                                                                                                        
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        6/14/2021